Citation Nr: 1431825	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-42 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder with major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to October 2000 and from June 2004 to July 2006, to include service in an imminent danger area in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the August 2009 statement of the case and subsequent procedural documents, the RO addressed the claim for service connection for posttraumatic stress disorder (PTSD) on the merits.  Regardless of the RO's actions, however, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran's claim for an increased rating for bilateral pes planus was denied in the December 2008 rating decision.  However, the Veteran's October 2009 statement did not reference his pes planus, no other statement that could be construed as at timely substantive appeal was received by VA; the Veteran was notified of this in March 2011.  Thus, the Board finds that his representative's June 2014 written argument constitutes a new claim for an increased rating for bilateral pes planus.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for PTSD.  The Veteran did not perfect an appeal with respect to that decision, or submit documentation constituting new and material evidence within the one-year appeal period.

2.  Evidence submitted since the June 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence of record reflects a diagnosis of PTSD based on one or more stressors related to the Veteran's fear of hostile military or terrorist activity.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for PTSD with major depression are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

Service connection for PTSD was denied in a June 2007 rating decision.  An appeal as to that rating decision was not appealed, and documentation constituting new and material evidence was not received within the one-year appeal period.  Thus, that decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  To that end, evidence submitted and obtained since the June 2007 rating decision includes the a statement from the Veteran's sergeant, who served with the Veteran and provided lay testimony as to the Veteran's experiences during his second tour of duty as part of Operation Iraqi Freedom.  It is especially relevant as it addresses the Veteran's responsibilities during this tour, and changes in the Veteran's personality and behavior that began at that time.  This evidence is new, as it had not been previously considered by VA, and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted, and the claim is reopened.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843 (2010).

The record reflects multiple diagnoses of PTSD based on the Veteran's Iraq service.  A February 2007 Vet Center record diagnosed PTSD based on the Veteran's fear of loud noises, crowds, and road debris.  The Veteran was exposed to enemy fire and experienced near-misses of being attacked by enemy forces almost daily.  The treating clinician found that his anger, social isolation, and nightmares were directly related to his Iraq combat experiences.  Similarly, the April 2007 diagnosis similarly discusses the Veteran's nightmares as ones of feeling chased or attacked, and flashbacks from sudden noises or unexpectedly being approached; the April 2009 diagnosis reiterates those nightmares.  Finally, the April 2009 letter from the Veteran's sergeant confirms that the Veteran was responsible for security at the Forward Operating Base (FOB) and that it was "common for insurgents to drive by the FOB shooting small arms at security positions."

In light of the foregoing, the Board finds that the Veteran's February 2007, April 2007, and April 2009 PTSD diagnoses are based on stressors that are related to the Veteran's fear of hostile military or terrorist activity.  Indeed, the February 2007 Vet Center treatment record indicated that the Veteran reported feeling nervous and scared in country during his second Iraq tour.  The lay evidence, including the Veteran's statements of record as well as the Veteran's sergeant's statement, credibly establish that the circumstances of the Veteran's Iraq service as reported to those medical professionals who gave the April 2007 and April 2009 PTSD diagnoses.  On that basis, service connection for PTSD is warranted.


ORDER

Service connection for PSTD with major depression is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


